                       Case 2:19-mj-10364-VRG Document 1 Filed 12/27/19 Page 1 of 2
AO 442 (REV. 12/85)




                             UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS, DEL RIO DIVISION

United States of America                                    §
                                                            § CRIMINAL COMPLAINT
vs.                                                         § CASE NUMBER: DR:19-M -10364(1)
                                                            §
(1) Steven Ladonn Spears                                    §



                I, the undersigned complainant being duly sworn state the following is true and correct to the best

of my knowledge and belief. On or about December 20, 2019 in Maverick county, in the WESTERN

DISTRICT OF TEXAS defendant(s) did, knowing or in reckless disregard of the fact that an alien has come

to, entered, or remains in the United States in violation of law, transports, or moves or attempts to transport

or move such alien within the United States by means of transportation or otherwise, in furtherance of such

violation of law



in violation of Title             8            United States Code, Section(s)     1324(a)(1)(A)(ii)

.

                I further state that I am a(n) BPA and that this complaint is based on the following facts: "On

December 4, 2019, Steven Ladonn Spears a U.S citizen was arrested by Border Patrol near Eagle Pass, TX, in

the Western District of Texas, for transporting two illegal aliens furthering their illegal entry into the United

States. Material Witnesses Pedro Antonio Caz-Caz and Segundo Isidro Lesma-Maza both citizens of Ecuador

illegally present in the U.S.

Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,
                                                                           Signature of Complainant
                                                                           Vega, Jose A
                                                                           BPA

12/27/2019                                                            at   DEL RIO, Texas
File Date                                                                  City and State



VICTOR ROBERTO GARCIA                                                      ______________________________
UNITED STATES MAGISTRATE JUDGE                                             Signature of Judicial Officer
            Case 2:19-mj-10364-VRG Document 1 Filed 12/27/19 Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT

                               WESTERN DISTRICT OF TEXAS
      UNITED STATES OF AMERICA

                      vs.                             Case Number: DR:19-M -10364(1)

           (1) Steven Ladonn Spears

Continuation of Statement of Facts:

Subjects were able to identified Steven Ladonn Spears as the driver of the white 2016 Chrysler 200. Material
Witness Pedro Antonio Caz-Caz made arrangements with an individual named Mauricio, and were to each pay
$2000 U.S dollars to be transported to the state of Connecticut."




______________________________
Signature of Judicial Officer                                 Signature of Complainant
